DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's amendment/arguments filed on 1/4/21 as being acknowledged and entered.  By this amendment claims 13-20 are canceled, claims 21-26 have been added and claims 1-12 and 21-26 are pending.

Claim Objections
Claim 3 is objected to because of the following informalities:  Claim 3 refers to an “initial source/drain opening” and a “source/drain opening”.  In line 9 examiner believes the first and second use of “source/drain opening” should read “initial source/drain opening” to coincide with specification paragraph [0033] the claim reading as follows:
Claim 3. (Original) The method according to claim 2, wherein forming the source/drain openings comprises: etching the semiconductor substrate at two sides of the gate structure to form initial source/drain openings in the semiconductor substrate using the gate structure, the dummy gate structure and the isolation structure as an etching mask, wherein a sidewall surface of the initial source/drain opening is perpendicular to a bottom of the initial source/drain opening; and removing portions of the semiconductor substrate on the sidewall surfaces of the initial source/drain openings and the bottoms of the initial source/drain openings to form the source/drain openings.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 21-23 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hou et al. (US PGPub 2013/0240956).
Claim 1:  Hou teaches a method for fabricating a semiconductor structure, comprising: providing a semiconductor substrate (102) having a first region and a second region, wherein a gate structure (110) is formed on a surface of the first region of the semiconductor substrate, a dummy gate structure (120) is formed on a surface of the second region of the semiconductor substrate, and an isolation structure (101) is formed in the semiconductor under the dummy gate structure; forming a source/drain opening [0047] (Fig. 1C-1D) in the semiconductor substrate at each side of the gate structure, wherein a sidewall surface of the source/drain opening contains an apex angle, the apex angle extends into the semiconductor substrate under the gate structure, and the source/drain opening exposes a sidewall surface of the isolation structure; forming an initial bulk layer (152) in the source/drain opening, wherein a top surface of the initial bulk layer and a sidewall surface of the bulk layer adjacent to the isolation structure are exposed; performing a reshaping process (epitaxial growth process) to the initial bulk layer to form a bulk layer (152, 154)  having an exposed 
Claim 4: Hou teaches [0048-0049] the semiconductor structure includes a PMOS transistor; the initial bulk layer is made of silicon germanium; and the initial bulk layer is formed by an epitaxial growth process.  
Claim 21: Hou teaches the exposed substantially flat reshaped surface of the bulk layer extends (152, 154) from the gate structure (112) to the isolation structure (101).  The claim does not require a single flat plane extending all the way from the side surface of the isolation structure to the sidewall of the gate structure.  Any of the three top surfaces of 154 read on claim 21 as they are flat and extend between the gate and isolation structures.
Claim 22: Hou teaches the protective layer (156) is flat.  Layer (156) is flat in all sections and parallel to the top plane of the bulk source/drain region in the middle section.  The claim does not require the protective layer to be a single flat plane.
Claim 23: Hou teaches (Fig. 1D) the apex angle (corner under the gate) is formed between two portions of the sidewall surface of the source/drain opening.  
Claim 26: Hou teaches (Fig. 1D) the protective layer covers completely the exposed substantially flat reshaped surface of the bulk layer.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5, 6, and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Hou et al. (US PGPub 2013/0240956), as applied to claims 1 and 4 above, and further in view of Cheng et al. (US PGPub 2012/0168821).
Regarding claims 5 and 6, as described above, Hou substantially reads on the invention as claimed, except Hou does not teach a crystal orientation of the top surface of the initial bulk layer is <100>, or a crystal orientation of the sidewall surface of the initial bulk layer is <111>.  Cheng teaches a crystal orientation of the top surface of the initial bulk layer is <100>, or a crystal orientation of the sidewall surface of the initial bulk layer is <111> [0022] (Fig. 3) as examples of possible crystal orientations of a strained source/drain region as they increase the growth rate of the epitaxial source/drain regions [0025].  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the method taught by Hsu to have the crystal plane orientations claimed as they improve the growth rate as taught by Cheng [0025].
Claim 2: Cheng teaches the semiconductor substrate is made of silicon [0010] and the isolation structure is made of silicon oxide [0012]    

Claim 25: Cheng teaches (Fig. 5B) the reshaping process converts the angled surface of the initial bulk layer to the exposed substantially flat (222a,b) reshaped surface of the bulk layer.  The angle is reduced between steps creating a substantially flat reshaped surface compared to the original surface.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hou et al. (US PGPub 2013/0240956) in view of Cheng et al. (US PGPub 2012/0168821), as applied to claim 2 above, and further in view of Yeh et al. (US PGPub 2012/00744681).
Regarding claim 3, as described above, Hou and Cheng substantially read on the invention as claimed, and Cheng (Fig. 3) teaches forming the source/drain openings comprises:-21-SMIC Ref No.: 2017-01909-SH-US Attorney Docket No.: 00158.0624. OUSetching the semiconductor substrate at two sides of the gate structure to form initial source/drain openings (220, 250) in the semiconductor substrate using the gate structure (210), and the isolation structure (206b) as an etching mask [0047], wherein a sidewall surface (side contacting the 206b) of the initial source/drain opening is perpendicular to a bottom of the initial source/drain opening while Hou teaches using a  the dummy gate structure (120) as an additional mask in the process.  Hou and Cheng do not teach removing portions of the semiconductor substrate on the sidewall surfaces of the source/drain openings and the bottoms of the source/drain openings to form the source/drain openings. Yeh teaches (Fig. 3-5) removing portions of the semiconductor substrate on the sidewall surfaces of the source/drain openings and the .

Claims 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hou et al. (US PGPub 2013/0240956), as applied to claim 4 above, and further in view of Sung et al. (US PGPub 2015/0021696).
Regarding claim 7, as described above, Hou substantially reads on the invention as claimed, except Hou does not teach the reshaping process includes a high temperature baking process;-22-SMIC Ref No.: 2017-01909-SH-US Attorney Docket No.: 00158.0624. OUSa carrier gas of the high temperature baking process includes one of hydrogen gas and nitrogen gas; a temperature of the high temperature baking process is in a range of approximately 780°C-820°C; and a time of the high temperature baking process is in a range of approximately 15 seconds - 60 seconds.  Sung teaches the reshaping process includes a high temperature baking process;  -22-SMIC Ref No.: 2017-01909-SH-US Attorney Docket No.: 00158.0624. OUSa carrier gas of the high temperature baking process includes one of hydrogen gas and nitrogen gas; a temperature of the high temperature baking process is in a range of approximately 780°C-820°C; and a time of the high temperature baking process is in a range of approximately 15 seconds- 60 seconds [0016] to epitaxially 
Claim 8: Sung teaches the protective layer is made of boron doped silicon; and the protective layer is formed by an epitaxial growth process [0023].   
Claim 9:  Sung teaches a thickness of the protective layer is in a range of approximately 10 nm-20 nm [0016].  Since it has been held when the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 105 USPQ 223, 235 (CCPA 1955).  Applicant can rebut a prima facie case of obviousness based on 
Claim 10:  Hou teaches the semiconductor substrate includes a third region; the second region is located between the third region and the first region; and the third region is used to form one of a PMOS transistor and an NMOS transistor [0042].  Hou teaches “at least one gate structure” which includes multiple regions/gate structures.  One of ordinary skill in the art would assume multiple gates are present in order for the device to function in any capacity and that the transistors in question would have to be either NMOS or PMOS.
Claim 11: Sung teaches after forming the source/drain openings and before forming the initial bulk layer (42 below 43), further comprising: forming a seed layer (38) in the source/drain openings, wherein the seed layer is made of silicon germanium [0016].  
Claim 12: Sung teaches after forming the protective layer (44), further comprising: forming a dielectric layer (46) on the semiconductor substrate, top and sidewall surfaces of the gate structure, top and sidewall surfaces of the dummy gate structure and a top surface of the protective layer; removing portions of the dielectric .

Response to Arguments
Applicant's arguments filed 01/04/21 have been fully considered but they are not persuasive. Applicant states that Hou does not teach a protective layer of uniform thickness.  Hou reads on the claim as presented because a portion of the protective film is of a uniform thickness a shown in figure 1D.  As stated above, the claim language does not specify that the protective layer must be a uniform thickness for the entirety of its length.  Further, the specification does not state uniformity but substantial uniformity which allows for inconsistences in the thickness of the layer.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wu (US Patent 6,368,926) teaches a reshaped source/drain region with a flat, uniform, protective layer (61).
Kim et al. (US PGPub 2008/0191244) teaches a flat protective layer on a flat, uniform, protective layer (20).
Cheng et al. (US PGPub 2013/0252392) teaches a substantially uniform protective layer (38) on an angled source/drain region between an isolation structure and a gate structure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH KATE SALERNO whose telephone number is (571)270-1266.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 5712721705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/SARAH K SALERNO/Examiner, Art Unit 2814